DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This is in reply to an amendment filed on August 29, 2022 regarding Application No, 17/502,704.  Applicants amended claims 1, 3, and 7 and added new claims 9 and 10.  Claims 1-10 are pending.


Priority
Acknowledgment is made of Applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d).  A certified copy of the KR 10-2020-0133668 application filed in Korea on October 15, 2020 has been filed.


Response to Arguments
Corrected drawings of figures 4 and 6 and Applicants’ argument regarding objections to the drawings (Remarks, p. 7) are acknowledged.  In view of the corrected drawings, the objections are moot.
The Office notes that “IN THE DRAWINGS” (p. 6) indicates replacing the drawing sheet with the replacement sheet for figure 6 but does not indicate the same for the replacement sheet for figure 4 submitted with the amendment.

Applicants’ amendments to and remark (Remarks, p. 7) regarding the specification are acknowledged.  
Applicants amendments to claims 1 and 7 and argument (Remarks, p. 8) regarding objections to the claims are acknowledged.  In view of the amendments, the objections are moot.

Applicants amendment to claim 7 and argument (Remarks, p. 8) regarding rejection under 35 U.S.C. 112(b) are acknowledged.  In view of the amendment, the rejection is moot.

Applicants’ arguments filed on August 29, 2022 have been fully considered but they are not persuasive or are moot in view of new grounds of rejection.

In response to Applicants’ arguments regarding newly amended independent claim 1, the cited references, Krishnakumar, obviousness, and rejection of the claim (Remarks, p. 9; the Office respectfully notes that references to Chen and Min are not applicable as they are/were not cited references and the following regards the references cited), the Office respectfully disagrees and submits that all features of newly amended independent claim 1 are taught and/or suggested by the cited references.  For example, figures 2 and 8A-B and paragraphs [0059], [0065], and [0069] of Krishnakumar teach: a reference position provider 36 and 38 configured to display a visual image calibration marking position correcting symbol on a lower garnish 38; and project by a projection 36, a visual image presented by projection 36 correcting symbol for position correction on the lower garnish 38, and adjust a position of the projected image according to difference between the visual image calibration marking position correcting symbol and the visual image presented by projection 36 correcting symbol.  This, in combination with the features taught by Vai and Jeon teach and/or suggest all features of newly amended independent claim 1.  As such, newly amended independent claim 1 is not allowable.

	In response to Applicants’ argument regarding dependent claims 2 and 8 and “allowable independent claim 1” (Remarks, pp. 9-10), the Office respectfully disagrees and submits that all features of newly amended independent claim 1 are taught and/or suggested by the references cited, as discussed above and in the rejections below.  

	In response to Applicants’ arguments regarding dependent claims 3, 4, 6, and 7, Krishnakumar, cure, the applied references, Vai, Jeon, and Krishnakumar combination, and obviousness (Remarks, p. 10), the Office respectfully disagrees and submits that all features of newly amended independent claim 1 are taught and/or suggested by Vai, Jeon, and Krishnakumar, as discussed above and in the rejections below.  As such, newly amended independent claim 1 is not allowable.  In addition, claims 3, 4, 6, and 7 are not allowable by virtue of their individual dependencies from newly amended independent claim 1, and as discussed in the rejections below.

	In response to Applicants’ arguments regarding dependent claim 5, Krishnakumar and Kim, cure, the applied references, Vai, Jeon, Krishnakumar, and Kim combination, and obviousness (Remarks, pp. 10-11), the Office respectfully disagrees and submits that all features of newly amended independent claim 1 are taught and/or suggested by Vai, Jeon, and Krishnakumar, as discussed above and in the rejections below.  As such, there are no deficiencies, as argued, requiring cure and newly amended independent claim 1 is not allowable.  In addition, claim 5 is not allowable by virtue of its dependency from newly amended independent claim 1, and as discussed in the rejections below.

	In response to Applicants’ argument regarding newly added dependent claims 9 and 10, “allowable independent claim 1”, and allowability (Remarks, p. 11), the Office respectfully disagrees and submits that all features of newly amended independent claim 1 are taught and/or suggested by the references cited, as discussed above and in the rejections below.  As such, newly amended independent claim 1 is not allowable.  In addition, newly added dependent claims 9 and 10 are not allowable by virtue of their individual dependencies from newly amended independent claim 1, and as discussed in the rejections below.

	For the reasons discussed above and in the rejections below, pending claims 1-10 are not allowable.


Specification
The amendment filed on August 29, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
“of the reference position providing portion 1500” in line 7 of [0033] and 
“The reference position providing portion 1500 may further include…” (italics emphasis added) in line 5 of [0034]; the Office suggests “The reference position providing portion 1500 may also be…”.

The Office also notes that “the correcting symbol” in at least lines 6 and 9 of [0033] and lines 3-4 and 9 of [0034] should be changed to “the position correcting symbol” for consistency with the term used and to distinguish the “position correcting symbol” 1600 from the “correcting symbol” 1210 (see [0052] of the original specification).

Applicants are required to cancel the new matter in the reply to this Office Action.


Claim Objections
Claims 1-10 are objected to for the reasons discussed below.

Regarding claim 1, “the projected image” in the second to last line should be changed to “a projected image” since the term was not previously recited.
Also, “difference between the position correcting symbol and the correcting symbol” should be changed to “a difference between the position correcting symbol and the correcting symbol”.

Regarding claim 3, “a projected image” in the second to last line should be changed to “the projected image” since the term was previously recited.

Regarding claims 4 and 5, “a correcting symbol” in the last and second to last lines, respectively, should be changed to “the position correcting symbol” to correspond to amendments in base claim 1.

Regarding claims 2-10, these claims are objected to as being dependent upon objected to base claim 1.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1, 3, 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Vai et al. in US 2020/0192466 A1 (hereinafter Vai) in view of Jeon in US 2021/0086617 A1 (hereinafter Jeon), in further view of Krishnakumar et al. in US 2016/0316186 A1 US 2016/0313789 A1 (hereinafter Krishnakumar).

Regarding claim 1, Vai (FIGs. 2-4) teaches:
A projection switching device (FIGs. 2-4, see also [0047]) comprising: 
a projection (projection device 5; FIG. 2 and [0027], see also [0028]) configured to project a symbol (virtual switch 11; FIG. 4 and [0047], see also [0003] and [0032]) on a lower garnish (projection surface 3 corresponding to a lower part of the central dashboard – images displayed thereon enhancement or garnish; FIG. 2 and [0026] (“[projection surface 3] on the central dashboard of the passenger compartment…. [T]he… arrangement of such projection surfaces 3… may be different.”)); 
the lower garnish configured to cover a lower dashboard (lower part of the central dashboard; FIG. 2 and [0026]) (projection surface 3 covers a lower part of the central dashboard) and to display control information ([0032] (“virtual buttons… for the selection of destinations, etc.”) and [0047], see also [0003]) projected from the projection (see FIGs. 2 and 4, [0027], and [0047]); 
touch sensors (vibration sensors 7; [0039] (“said first vibration sensor can detect a simple touch or drag of a user's U finger on the projection surface 3. For example, the vibrations detected by said first vibration sensor can be used in ‘touch recognition’ algorithms to detect a touch or drag of a finger on the projection surface 3”) and [0041] (“a sensor 7 may be provided for each projection surface”) disposed on the lower garnish (vibration sensors 7 and 7A disposed on the central dashboard; FIG. 2, [0026] (“two of [the projection surfaces 3]… on the central dashboard of the passenger compartment…. [T]he… arrangement of such projection surfaces 3… may be different.”), [0039], [0041] (“a sensor 7 may be provided for each projection surface”), and [0049]) to sense a touch of a user (user U; FIG. 2 and [0039]); (the Office notes that amendment markings corresponding to deleted “and” were not included) and 
a controller (control unit 9; FIG. 2 and [0030]) configured to 
output control information corresponding to symbol information (virtual switch 11 information; FIG. 4 and [0047], see also [0003] and [0032]) at a position where the touch has occurred to a corresponding device ([0039] and [0047], see also [0003] and [0032]), in response to the touch being sensed by the touch sensors ([0039] and [0047], see also [0003] and [0032]),
adjust a position of the projected image (Vai: e.g., virtual switch 11; FIG. 4 and [0047], see also [0003] and [0032]) ([0034] (“the position of the projected image can be changed manually… by the user through a simple dragging action of the image, using the fingers.”), see also [0039]).
	However, it is noted that Vai does not teach:
touch sensors disposed on a lower portion of the lower garnish to sense a touch of a user.
Jeon (Figs. 1, 3, 7, 9, and 10) teaches:
touch sensors (capacitive touch sensors 41 of capacitive touch sensor pad 40 and capacitive force sensors 51 of capacitive force sensor pad 50; Figs. 9 and 10, [0052], and [0055]) disposed on a lower portion (rear surface 13; Figs. 3 and 7 and [0050]) of a garnish (smart garnish 1; Fig. 3 and [0050]) (Figs. 3, 7, 9, and 10 and [0050]) to sense a touch of a user ([0086] and [0087]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the touch sensors taught by Vai with: the touch sensors taught by Jeon, such that Vai as modified teaches: the claimed features, to sense touch input.
	However, it is noted that Vai as modified by Jeon does not teach:
a reference position provider configured to display a position correcting symbol on the lower garnish; and
project, by the projection, a correcting symbol for position correction on the lower garnish, and 
adjust a position of the projected image according to difference between the position correcting symbol and the correcting symbol.
Krishnakumar (FIGs. 2 and 8A-B) teaches:
a reference position provider (projector 36 and capacitive mat display 38; FIG. 8A and [0069], see also FIG. 2 and [0059]) configured to display a position correcting symbol (visual image calibration markings; [0069], see also [0065]) on a lower garnish (capacitive mat display 38 – images displayed thereon enhancement or garnish, which is positioned lower than projector 36; FIG. 8A and [0069], see also FIG. 2) ([0069]); and
project, by a projection (projector 36; FIG. 8A and [0068], see also FIG. 2), a correcting symbol for position correction (visual images presented by projector 36; [0069]) on the lower garnish ([0069]), and 
adjust a position of a projected image (visual images projected by projector 36; [0059]) according to difference between the position correcting symbol and the correcting symbol ([0069]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the device taught by Vai as modified by Jeon to include: the features taught by Krishnakumar, such that Vai as modified teaches: the claimed features, to “adjust[] and calibrat[e] an immersed end user environment”. (Krishnakumar: [0068], see also [0069]).

Regarding claim 3, Vai (FIGs. 2 and 4) as modified by Jeon and Krishnakumar (FIGs. 1, 2, and 8A-B) teaches:
The projection switching device of claim 1, wherein the controller (Vai: control unit 9; Krishnakumar: user interface engine 32; FIG. 1 and [0058]) is further configured to adjust a variation in a projected image (Vai: e.g., virtual switch 11; FIG. 4 and [0047], see also [0003] and [0032]; Krishnakumar: visual images projected by projector 36; [0059] and [0068]) using a keystone adjustment function of the projection (Vai: projection device 5; Krishnakumar: projector 36) (Krishnakumar: see [0068] (“user interface engine 32 applies the width to adjust presentation of projected visual images… for providing desired… keystone”) and [0069] (“User interface engine 32 applies the coordinates and projection area to present visual images with projector 36 and mat display 38 in a coordinated fashion…. For example, in one embodiment visual information presented at mat display 38 and by projector 36 are both coordinated… so that images fit and even overlap in a desired manner.”)).

Regarding claim 4, Vai (FIG. 2) as modified by Jeon and Krishnakumar (FIGs. 2 and 8A-B) teaches:
The projection switching device of claim 3, wherein the reference position provider (Krishnakumar: projector 36 and capacitive mat display 38) comprises a projection area (Vai: projection surface 3; FIG. 2 and [0026]; Krishnakumar: capacitive mat display 38; FIGs. 2 and 8A-B and [0059] (visual images projected by projector 36 to capacitive mat display 38)) disposed at a side of the lower garnish (Vai: upper side of projection surface 3 corresponding to a lower part of the central dashboard; FIG. 2 and [0026]; Krishnakumar: upper side of capacitive mat display 38; FIGs. 2 and 8A-B and [0059]) and is further configured to display a correcting symbol (Krishnakumar: visual image calibration markings; [0069], see also [0065]) on the lower garnish (Vai: projection surface 3 corresponding to a lower part of the central dashboard; Krishnakumar: capacitive mat display 38) (Krishnakumar: [0069], see also [0065]).
	However, it is noted that Vai as modified by Jeon and Kirshnakumar does not teach:
wherein the reference position provider is further configured to display a correcting symbol on the lower garnish through a backlight,
but which would have been obvious to include since backlight symbol display is well-known in the art.
	For example, Jeon (FIGs. 1, 3, and 6) also teaches:
display a symbol (symbol of film 12; FIG. 1 and [0050]) on a garnish (smart garnish 1; Fig. 3 and [0050]) through a backlight (light emitting diodes 31; Figs. 1 and 3 and [0050]) ([0050] (“LEDs… 31… illuminate the symbols”), see also Fig. 6, [0067], [0080], and [0081]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the device taught by device taught by Vai as modified by Jeon and Krishnakumar to include: the features also taught by Jeon, such that Vai as modified teaches: wherein the reference position provider is further configured to display a correcting symbol on the lower garnish through a backlight (the reference position provider, correcting symbol, and lower garnish taught by Vai as modified combined with the symbol, garnish, and backlight also taught by Jeon), to display a symbol.

	Regarding claim 6, Vai as modified by Jeon teaches:
The projection switching device of claim 1.  
	However, it is noted that Vai as modified by Jeon does not teach:
wherein the touch sensors constitute a single touchpad comprising a plurality of touch areas.
	Krishnakumar (FIGs. 2 and 8A-B) teaches:
wherein touch sensors (of capacitive mat display 38; FIGs. 2 and 8A-B and [0059]) constitute a single touchpad (capacitive mat display 38; [0059]) comprising a plurality of touch areas (capacitive mat display 38 touch areas; [0059]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the touch sensors taught by Vai as modified by Jeon with: the touch sensors taught by Krishnakumar, such that Vai as modified teaches: the claimed features, to sense touch input.

Regarding claim 7, Vai (FIGs. 2 and 4) as modified by Jeon and Krishnakumar (FIGs. 1, 2, and 8A-B) teaches:
The projection switching device of claim 3, wherein, in correcting a variation in a projection area (Vai: projection surface 3; FIG. 2 and [0026]; Krishnakumar: capacitive mat display 38; FIGs. 2 and 8A-B and [0059] (visual images projected by projector 36 to capacitive mat display 38)), the controller (Vai: control unit 9; Krishnakumar: user interface engine 32) is further configured to implement variation adjustment for position correction of a projected image (Vai: virtual switch 11; FIG. 4 and [0047], see also [0003] and [0032]; Krishnakumar: visual images projected by projector 36; [0059] and [0068]) that is output from the projection (Vai: projection device 5; Krishnakumar: projector 36) (Krishnakumar: [0068] (“user interface engine 32 applies the width to adjust presentation of projected visual images”) and [0069] (“User interface engine 32 applies the coordinates and projection area to present visual images with projector 36 and mat display 38 in a coordinated fashion…. For example, in one embodiment visual information presented at mat display 38 and by projector 36 are both coordinated… so that images fit and even overlap in a desired manner.”)), to project the correcting symbol (Krishnakumar: visual images presented by projector 36) for position correction from the projection (Vai: projection device 5; Krishnakumar: projector 36) on to the lower garnish (Vai: projection surface 3 corresponding to a lower part of the central dashboard; Krishnakumar: capacitive mat display 38) (Krishnakumar: [0069]), and to enable the position of the projected image (Vai: virtual switch 11; Krishnakumar: visual images projected by projector 36) to be adjusted (Krishnakumar: [0068] and [0069]) according to a touch of the user (Vai: [0034] (“the position of the projected image can be changed manually… by the user through a simple dragging action of the image, using the fingers.”), see also [0039]).  
However, it is noted that Vai as modified by Jeon and Krishnakumar does not teach:
in correcting a variation in a projection area, the controller is further configured to switch to a variation adjustment mode for position correction of a projected image that is output from the projection,
but which would have been obvious to one of ordinary skill in the art to include since it would have been within the general skill of one of ordinary skill in the art to select known features on the basis of their suitability for the intended use.


Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Vai in view of Jeon, in further view of Krishnakumar, and in further view of Kim et al. in KR 10-2012-0017689 (hereinafter Kim; a full machine language translation with Description page numbers added and original was provided with the May 27, 2022 Office action).

Regarding claim 2, Vai and Jeon and Krishnakumar teaches:
The projection switching device of claim 1.  
	However, it is noted that Vai as modified by Jeon and Krishnakumar does not teach:
wherein the projection is disposed at an inner side of an upper dashboard.
	Kim (FIGs. 2 and 6) teaches:
wherein a projection (pattern projector module 120; FIG. 6 and p. 3, para. 22, see also FIG. 2, pattern projection module 20 and p. 2, para. 2) is disposed at an inner side of an upper dashboard (p. 3, para. 22 (“The pattern projector 120 is disposed under the center fascia of the vehicle”), see also FIG. 2 and p. 2, para. 2 (“the pattern projector module 20 may be located at the bottom of the center fascia”); also, it would have been obvious to one of ordinary skill in the art to include the claimed features since it would have been within the general skill of one of ordinary skill in the art to select known features on the basis of their suitability for the intended use).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the device taught by Vai as modified by Jeon and Krishnakumar to include: the features taught by Kim, such that Vai as modified teaches: the claimed features, to increase aesthetics of a vehicle passenger compartment.

	Regarding claim 8, Vai (FIG. 2) as modified by Jeon, Krishnakumar, and Kim (FIGs. 2 and 6) teaches:
The projection switching device of claim 2, wherein the projection (Vai: projection device 5; Kim: pattern projector module 120 (or 20)) is further configured to not be exposed to a gaze of the user (Vai: user U) (Vai: when (leftmost) projection device 5 is above and behind user U facing forward driving a vehicle; FIG. 2; see also Kim: FIGs. 2 and 6 and p. 3, para. 22 (“The pattern projector 120 is disposed under the center fascia of the vehicle”); also, it would have been obvious to one of ordinary skill in the art to include the claimed features since it would have been within the general skill of one of ordinary skill in the art to select known features on the basis of their suitability for the intended use).
	The motivation to combine the references is to reduce driver distraction.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Vai in view of Jeon, in further view of Krishnakumar, and in further view of Kim.

Regarding claim 5, Vai as modified by Jeon and Krishnakumar (FIGs. 2 and 8A-B) teaches:
The projection switching device of claim 3, wherein the reference position provider (Krishnakumar: projector 36 and capacitive mat display 38) is further configured to display a correcting symbol (Krishnakumar: visual image calibration markings; [0069], see also [0065]).
	However, it is noted that Vai as modified by Jeon and Krishnakumar does not teach:
wherein the reference position provider is further configured to display a correcting symbol through a light emitting diode (LED) disposed on the lower garnish,
but which would have been obvious to include since LED symbol display is well-known in the art.
	For example, Kim (FIGs. 2, 4A, and 6) teaches:
display a correcting symbol (illumination representation of a calibration position corresponding to a switch; p. 4, paras. 2 (“The jig 170 is manufactured to correspond to the shape of the switch formed on the layout plane 110”), 3 (“The position is corrected based on the placed LED 160 illumination”), and 4 (“the LED 160 is positioned at the calibration position on the jig 170”)) through a light emitting diode (LED) (LED 160; FIG. 6 and p. 4, para. 1) disposed on a lower garnish (layout plane 110 – images displayed thereon enhancement or garnish; FIG. 6 and p. 4, para. 2 (“The jig 170… is disposed on the layout plane 110 when the vehicle is assembled.”), 4 (“the LED 160 is positioned at the calibration position on the jig 170”), and 6 (“a layout plane printed with a switch shape provided by the pattern projector module”), see also FIGs. 2 and 4A, layout plane 10 and p. 2, para. 4 (“Figure[]s 4a… [is a] diagram[] illustrating a switch shape implemented in the layout plane…. FIG. 4A shows a switch shape implemented with the pattern projector module 20”) (see also p. 4, paras. 4 and 8-10).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the device taught by Vail as modified by Jeon and Krishnakumar to include: the features taught by Kim, such that Vai as modified teaches: wherein the reference position provider is further configured to display a correcting symbol through a light emitting diode (LED) disposed on the lower garnish (the reference position provider, correcting symbol, and lower garnish taught by Vai as modified combined with the correcting symbol, LED, and lower garnish taught by Kim), to display a symbol.


Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Vai in view of Jeon, in further view of Krishnakumar, and in further view of Golgiri et al. in US 2020/0108679 A1 (hereinafter Golgiri).

Regarding claim 9, Vai as modified by Jeon and Krishnakumar teaches:
The projection switching device of claim 1.
	However, it is noted that Vai as modified by Jeon and Krishnakumar does not teach:
wherein the difference between the position correcting symbol and the correcting symbol is based on the touch of the user.
	Golgiri (FIGs. 8 and 9) teaches:
wherein a difference between a position correcting symbol (16; FIG. 8 and [0058], see also FIG. 9) and a correcting symbol (26; FIG. 8 and [0058], see also FIG. 9) is based on a touch of a user (U; [0058]) ([0058]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the device taught by Vai as modified by Jeon and Krishnakumar to include: the features taught by Golgiri (note: Golgiri is analogous art as it is reasonably pertinent to the problem of aligning an image faced by the inventor; see FIGs. 8-10 and paragraphs [0046]-[0049] and  [0052]-[0054] of the original specification and FIGs. 8 and 9 and paragraphs [0058]-[0060] of Golgiri), such that Vai as modified teaches: the claimed features, to enable a user to adjust an alignment position based on touch input.  (Golgiri: see [0058]).

Regarding claim 10, Vai (FIGs. 2 and 4) as modified by Jeon, Krishnakumar (FIGs. 1, 2, and 8A-B), and Golgiri (FIGs. 8, 9, and 11) teaches:
The projection switching device of claim 9, wherein the controller (Vai: control unit 9; Krishnakumar: user interface 32; Golgiri: 182; FIG. 11 and [0064]) is further configured to adjust the position of the projected image (Vai: virtual switch 11; Krishnakumar: visual images projected by projector 36; Golgiri: image 26; FIG. 8 and [0058], see also FIG. 9) based on any one or any combination of top, bottom, left, or right arrow symbols selected by the user (Golgiri: 166, 168, 162, and 164; FIG. 8 and [0058]).


Conclusion
Applicants’ amendments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.


/K. K./
Examiner, Art Unit 2626
/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        11/14/2022B